Appeal from an order of the Supreme Court, Erie County (John F. O’Donnell, J.), entered May 11, 2012 in a divorce action. The order denied plaintiffs posttrial motion to set aside certain parts of a judgment entered February 22, 2012 and directed counsel for plaintiff to satisfy a judgment filed on January 17, 2012 with respect to attorney’s fees of defendant from plaintiffs share of proceeds of the sale of the marital residence, which was held in the attorney trust account of plaintiffs attorney.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Schmitt v Schmitt (107 AD3d 1529 [2013]). Present — Centra, J.P., Fahey, Carni, Whalen and Martoche, JJ.